Exhibit 10.9

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of December 20, 2010 but
shall be effective as of the Effective Date, between AH Merger Sub, Inc., a
Delaware corporation (the “Company”), and Zak W. Elgamal (the “Employee”). The
Company and the Employee are sometimes hereinafter referred to individually as a
“Party” and together as “Parties.”

WHEREAS, Employee has substantial business knowledge and expertise in the
conduct of the Business (as defined in Section 14 below) and the Company desires
to retain the knowledge, expertise and experience of the Employee to assist in
the operations and management of the Company and its Subsidiaries (as defined in
Section 14 below);

WHEREAS, Employee acknowledges that the Company and its Subsidiaries expend
substantial resources establishing long term relationships with their Clients
(as defined in Section 14 below) and the Employee has and will from time to time
during the course of his employment continue to be exposed to such Clients, and
prospective Clients or other business relations;

WHEREAS, Employee acknowledges that in return for Employee’s promises contained
herein, including but not limited to those in Section 10 hereof, the Company
will give Employee valuable Confidential Information (as defined in Section 6
below) including, but not limited to, the Company’s and its Subsidiaries’
methods of doing business, business plans and trade secrets;

WHEREAS, the Company desires that Employee not directly or indirectly compete
with the Company and its Subsidiaries for a reasonable period of time because of
the detrimental effect such competition would have on the business of the
Company and its Subsidiaries; and

WHEREAS, the Employee is a party to the Exchange Agreement, dated as of the date
hereof between the Parent and Employee (the “Exchange Agreement”);

WHEREAS, as a significant stockholder of American Surgical Holdings, Inc.
(“ASHI”) the Employee will benefit from the completion of the transactions
contemplated by the Agreement and Plan of Merger among the Company, Parent and
ASHI dated as of the date hereof (the “Merger Agreement”);

WHEREAS, the execution and delivery of this Agreement by Employee is a condition
precedent to the Parent’s obligations under the Exchange Agreement and Merger
Agreement;

WHEREAS, upon consummation of the Merger, ASHI will succeed to all of the
Company’s rights and obligations under this Agreement as the successor employer.

WHEREAS, capitalized terms used in this Agreement but not defined in the text
thereof shall have the meanings specified in Section 14 below;

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto agree as follows:

1. Employment; Term. The Company will continue to employ Employee, and Employee
hereby accepts employment with the Company, upon the terms and conditions set
forth in this Agreement for the period beginning on the Effective Date (as
defined below) and unless sooner terminated as provided in Section 5 hereof,
ending on the last day of the month following the month in which the second
anniversary of the Effective Date occurs (the “Initial Term”). At the expiration
of the Initial Term, this Agreement will automatically renew for one additional
term of one (1) year (a “Renewal Term” and, together with the Initial Term, the
“Employment Period”), unless notice of nonrenewal is given in writing by either
Party hereto to the other Party at least ninety (90) days prior to the
expiration of the Initial Term.



--------------------------------------------------------------------------------

2. Position and Duties.

(a) Employee will serve as the Chief Executive Officer of the Company and will
have the normal duties, responsibilities and authority of a Chief Executive
Officer of a similarly sized company operating in its industry, as well as those
reasonably assigned to him from time to time by the Board, subject to the power
of the Board to expand or limit such duties, responsibilities and authority and
to override Employee’s actions; provided, that notwithstanding the foregoing the
Board may, after discussion with and subject to Employee’s consent, transition
Employee to a senior advisory position within the Company other than that of a
day-to-day operational executive with decreased duties and responsibilities and
a different title (the “Transition”). In the event Company and Employee agree to
a Transition, Employee’s compensation and employee benefits will not be
decreased during the Employment Period unless otherwise agreed to by Company and
the Employee.

(b) During the Employment Period, Employee will report to the Board and will
devote his best efforts and his full business time and attention (except for
permitted vacation periods and reasonable periods of illness or other
incapacity) to the business and affairs of the Company and its Subsidiaries and
to the performance of such duties as may be assigned to him from time to time by
the Board. Employee will act in the best interest of the Company and its
Subsidiaries and will not engage in any other business activity; provided, that
Employee shall be permitted to (i) serve as a director of an organization or
entity that does not compete with the Company; (ii) deliver lectures, write
articles, or fulfill speaking engagements; or (iii) engage in charitable and
community activities, in each case to the extent described on Exhibit A or
approved by the Board, so long as such activities do not interfere with
Employee’s obligations hereunder and in connection with such activities Employee
does not violate any of the terms of this Agreement. Employee will perform his
duties, responsibilities and functions on behalf of the Company and its
Subsidiaries hereunder to the best of his abilities in a diligent, trustworthy,
businesslike and efficient manner.

3. Compensation.

(a) During the Employment Period, Employee’s base salary will be $386,250 per
annum (as adjusted from time to time by the Board, the (“Base Salary”). The Base
Salary will be paid by the Company to Employee in regular installments in
accordance with the Company’s general payroll practices and may be increased
annually in the sole discretion of the Board.

 

- 2 -



--------------------------------------------------------------------------------

(b) In addition to the Base Salary, for each complete fiscal year during the
Employment Period, Employee shall be eligible to earn a discretionary annual
performance bonus (the “Annual Incentive Bonus”) of up to a maximum amount of
one hundred percent (100%) of his then-applicable Base Salary. The fiscal year
of the Company shall end on December 31. Except as provided in Sections 5(b) and
5(c), the Employee will only be paid an Annual Incentive Bonus for a fiscal year
if the Employee is employed by the Company on the last day of such fiscal year.
The Annual Incentive Bonus payable with respect to 2010, shall be prorated for
the portion of the year from the Effective Date through December 31, 2010. The
actual amount of the Annual Incentive Bonus for each fiscal year will be
determined by the Board and will be based upon Employee and the Company meeting
certain reasonable financial goals and targets established by the Board. The
Company’s targets will be established during the annual budgeting cycle for the
respective fiscal year, provided that the revenue target for fiscal year 2010
shall be $23,414,000 and the EBITDA target for fiscal year 2010 shall be
$8,346,000 and the revenue target for fiscal year 2011 shall be $26,650,000 and
the EBITDA target for fiscal year 2011 shall be $9,500,000. Any earned Annual
Incentive Bonus will be paid no later than five (5) days after the completion of
the independent financial audit for such year, but in no event later than 120
days following the end of the respective fiscal year. If the amount of the
Annual Incentive Bonus paid is less than the maximum amount of such bonus, the
bonus payment shall be accompanied by an explanation of the computation of the
Annual Incentive Bonus.

(c) In addition to the Base Salary and any earned Annual Incentive Bonus,
Employee shall be eligible to earn a bonus equal to 12.5% of (a) any EBITDA
generated by the Company during Year 1 in excess of the Year 1 Base EBITDA, and
(b) any EBITDA generated by the Company in Year 2 in excess of the Year 2 Base
EBITDA (collectively, the “Business Development Bonus”) provided, however, that
except as provided in Section 5(b) and Section 5(c) the Business Development
Bonus related to Year 1 will only be payable to Employee if Employee is employed
by the Company on the last day of Year 1 and the Business Development Bonus
related to Year 2 will only be payable to Employee if Employee is employed by
the Company on the last day of Year 2. For the purpose of calculating the
Business Development Bonus, the Year 1 Base EBITDA shall be an amount equal to
115% of the stated EBITDA generated by the Company during the twelve calendar
month period ending on the last day of the month in which the Effective Date
occurs (the “Base EBITDA”), and the Year 2 Base EBITDA shall be an amount equal
to 115% of the Year 1 Base EBITDA. For the purpose of calculating the foregoing,
EBITDA will exclude (a) all transaction fees and monitoring fees payable by the
Company to Great Point Partners, LLC or any of its Affiliates; and (b) any
EBITDA generated from any business or assets subsequently acquired by the
Company and its Subsidiaries (an “Acquired Business”) unless Employee is
involved in the operation or management of such Acquired Business and the Board
and the Employee mutually agree to include EBITDA from such Acquired Business in
the calculation of EBITDA for purposes of calculating the Business Development
Bonus, in which case (i) the EBITDA of such Acquired Business shall be included
in Base EBITDA, and the Year 1 Base EBITDA and Year 2 Base EBITDA will be
recalculated, (ii) the EBITDA generated from such Acquired Business following
such acquisition shall be included in the Company’s EBITDA for purposes of
calculating Employee’s Business Development Bonus, and (iii) in the case of any
acquisition in which the Company or any of its Subsidiaries has agreed to pay an
earnout to the seller of the Acquired Business, the EBITDA targets used to
determine whether or not the earnout is paid to such seller that relate to any
portion of the twelve month periods included in Year 1 and Year 2 will be added
to the Year 1

 

- 3 -



--------------------------------------------------------------------------------

Base EBITDA and Year 2 Base EBITDA, respectively. For the avoidance of doubt,
for purposes of determining the Business Development Bonus, (x) a “business or
assets subsequently acquired by the Company or any of its Subsidiaries” shall
mean the acquisition by the Company or any of its Subsidiaries of the stock or
assets of an unaffiliated entity, and (y) a transaction in which the Company
only assumes the customer contracts and personnel of a surgical assistant
practice and employs the surgical assistants working for such practice, but does
not acquire any other assets, pay any amounts to third parties or assume any
existing liabilities (other than future performance obligations under such
contracts) in connection with such transaction, shall not be considered an
Acquired Business. Any earned Business Development Bonus will be paid ninety
(90) days after the end of such Measurement Period.

(d) If Employee disputes the Company’s calculation of the Business Development
Bonus, Employee shall provide the Company with written notice of such dispute
(the “Dispute Notice”) within forty-five (45) days of payment of such bonus by
the Company, which notice shall set forth in reasonable detail the basis for
such dispute and Employee’s calculation of the Company’s EBITDA and the Business
Development Bonus. Employee and the Company shall use reasonable efforts to
resolve the dispute with respect to the calculation of the Business Development
Bonus within 30 days following the receipt by the Company of the Dispute Notice.
If Employee and the Company are unable to resolve such dispute within such 30
day period, Employee and the Company shall promptly submit such dispute to BDO
Seidman (the “Independent Accountant”) for resolution. The Independent
Accountant shall determine any disputed items and calculate the Business
Development Bonus within 30 days after such submission, and shall deliver to
Employee and the Company in writing such calculation in reasonable detail as
promptly as possible thereafter. The decision of the Independent Accountant
shall be final and binding on the parties and the cost and expense of such
Independent Accountant shall be borne by either Employee or the Company,
whichever party’s calculation of the Business Development Bonus as submitted to
the Independent Accountant was farther from the final decision of such
Independent Accountant.

(e) If the Company elects not to renew this Agreement pursuant to Section 1,
then for the fiscal year in which such nonrenewal occurs the Company will pay
Employee an Annual Incentive Bonus equal to the Annual Incentive Bonus that
would have been paid to Employee pursuant to Section 5(c) if the Company had
terminated the Employee without Cause on the date this Agreement terminates.

(f) All amounts payable to Employee hereunder will be subject to all required
withholding by the Company.

(g) Within 30 days after the Effective Date, Employee will be granted an option
to acquire a number of shares of Voting Common Stock of the Parent equal to
1.75% of the number of fully diluted outstanding shares of capital stock of the
Parent on such date. Fifty percent (50%) of the options will vest when the
Company achieves EBITDA during a period of twelve (12) consecutive calendar
months equal to Fifteen Million Dollars ($15,000,000), so long as such
achievement occurs within thirty-six (36) months of the Effective Date and the
remaining fifty percent (50%) of the options will vest when the Company achieves
EBITDA during a period of twelve (12) consecutive calendar months equal to
Seventeen Million Five Hundred Thousand Dollars ($17,500,000), so long as such
achievement occurs within forty-eight (48)

 

- 4 -



--------------------------------------------------------------------------------

months of the Effective Date. The Options will be issued pursuant to, and
subject to the terms of, a Non-Qualified Stock Option Plan to be developed and
approved by the Board. For the purpose of this Section 3(g), EBITDA will exclude
(a) all transaction fees and monitoring fees payable by the Company to Great
Point Partners, LLC or any of its Affiliates; and (b) any EBITDA generated from
any Acquired Business.

4. Benefits. In addition to the compensation provided for in Section 3 above,
Employee will be entitled to the following benefits during the Employment
Period:

(a) Employee will be entitled to participate in the Company’s health and welfare
benefit programs and vacation and other benefit programs for which other
employees of the Company are generally eligible, subject to any eligibility
requirements of such plans and programs. Employee will be entitled to twenty
(20) days of paid vacation and twenty (20) days of paid sick leave for each
complete fiscal year during the Employment Period and to carry over from
year-to-year up to a maximum of thirty (30) days of unused vacation and thirty
(30) days of unused sick leave each fiscal year. For any fiscal year in which
Employee is employed for less than the full year, for any reason whatsoever,
upon termination of employment Employee shall receive payment for any vacation
which was accrued during such fiscal year and not used, which shall be
calculated based on the number of days Employee was employed by the Company
during the year in which such termination occurred. As of January 1, 2010,
Employee had 30 days of vacation accrued and 30 days sick leave accrued
(collectively, the “Prior Year Accrued Days”) which, in each case, may be used
by Employee for additional vacation or sick days, provided that Employee agrees
that upon termination of employment Employee shall not be paid for the Prior
Year Accrued Days. The Company agrees that unless the Employee otherwise agrees,
the benefit plans in which Employee is eligible to participate will be, in the
aggregate, substantially similar to the benefits listed on Exhibit B attached
hereto and hereby incorporated by reference into this Agreement. So long as
Employee chooses to enroll in an individual healthcare insurance plan (that
covers Employee and his eligible dependents) similar to the plan Employee is
enrolled in on the date hereof, the Company will continue to reimburse the
Employee for the monthly premiums for such plan.

(b) The Company will reimburse Employee for all reasonable expenses incurred by
him in the course of performing his duties and responsibilities under this
Agreement which are consistent with the Company’s policies in effect from time
to time with respect to travel, entertainment and other business expenses
(including the travel reimbursement policies described on Exhibit B), subject to
the Company’s requirements with respect to reporting and documentation of such
expenses.

(c) In addition, the Company will maintain at least Five Million Dollars
($5,000,000) of directors and officers insurance and will ensure that Employee
is covered as an officer under such policy.

(d) In addition, the Company shall reimburse Employee for the professional dues
described on Exhibit B and also for such other licenses, memberships and
attendance at professional meetings and seminars, in each case, which are
approved in advance by the Board.

 

- 5 -



--------------------------------------------------------------------------------

5. Termination.

(a) Notwithstanding Section 1 of this Agreement, Employee’s employment with the
Company and the Employment Period will end on the earlier of (i) Employee’s
death or mental or physical disability or incapacity (as determined by a
physician selected by the Company, that is reasonably acceptable to Employee or
Employee’s legal representative, in its good faith judgment), (ii) the
Employee’s resignation or (iii) termination by the Company at any time with or
without Cause (as defined below). Except as otherwise provided herein, any
termination of the Employment Period by the Company or by Employee will be
effective as specified in a written notice from the terminating Party to the
other Party.

(b) If the Employment Period is terminated by the Company with Cause or if the
Employee resigns for any reason other than Good Reason, then the Employee will
only be entitled to receive his Base Salary, through such date of termination or
resignation and will not thereafter be entitled to any other salary, bonus,
severance, compensation or benefits from the Company or any of its Subsidiaries
or their benefit plans, other than vested retirement benefits or insurance
continuation rights expressly required under applicable law (such as the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”). If
the Employment Period is terminated pursuant to Section 5(a)(i) above, the
Employee (or in the case of Employee’s death, Employee’s beneficiary and/or
estate) will be entitled to receive his Base Salary through the date of
termination and, if such termination occurs after March 31 of such year, then
within 30 days after such termination the Company shall pay Employee (or his
estate) a pro-rated Annual Incentive Bonus for the year in which the termination
occurs, plus, if such termination occurs during the two year period following
the Effective Date, a pro-rated Business Development Bonus for the applicable
Measurement Period in which the termination occurs, in each case, based on
(i) the portion of such fiscal year (or Measurement Period in the case of the
Business Development Bonus) that Employee was employed and (ii) the results of
the Company during the period prior to such termination. For example, if the
Employee was employed for 4 months in a Measurement Period prior to his death or
disability, then for purposes of the Business Development Bonus the EBITDA
generated by the Company prior to such termination would be annualized, the
Company would determine the amount of the bonus payable pursuant to such
annualized EBITDA and the employee would be paid the pro rated amount (i.e.,
1/3) of such Business Development Bonus. A similar calculation would be used to
determine if Employee or his estate were entitled to any portion of the Annual
Incentive Bonus.

Employee will not thereafter be entitled to any other salary, bonus, severance,
compensation or benefits from the Company or any of its Subsidiaries or their
benefit plans, other than vested retirement benefits, options or insurance
continuation rights expressly required under applicable law (such as the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”).

(c) If (i) the Employee’s employment with the Company is terminated during the
Employment Period by the Company without Cause or by the Employee with Good
Reason, and, in either case, (ii) Employee executes a general release (the
“Release”) in favor of the Company, its Subsidiaries and their affiliates in
form and substance satisfactory to the Company and such release becomes
effective and is not revoked or rescinded, and (iii) the Employee complies with
the terms of this Agreement and the Release, the Employee will be entitled to

 

- 6 -



--------------------------------------------------------------------------------

receive (a) his Base Salary (at the rate then in effect) for a period equal to
either twelve (12) months after the date of termination or the remainder of the
Initial Term under this Agreement, whichever is greater (the “Severance
Period”), and (b) a pro rata portion of his Annual Incentive Bonus and Business
Development Bonus for the year in which the termination occurs, based on the
period of months Employee was employed by the Company during such fiscal year
(or, in the case of the Business Development Bonus, the portion of the
Measurement Period). If Employee has been employed at least three months during
such fiscal year (or during the Measurement Period in the case of the Business
Development Bonus) then the amount of the bonus (prior to the pro ration based
on the time Employee was employed) shall be calculated on the basis of
annualizing the Company’s performance during the period Employee was employed by
the Company. If Employee was not employed at least three months during such
fiscal year (or during the Measurement Period in the case of the Business
Development Bonus) then the amount of the bonus (prior to the pro ration based
on the time Employee was employed) shall be determined after completion of the
fiscal year (or the Measurement Period in the case of the Business Development
Bonus) based on the Company’s actual performance during such period. The
severance payments payable to Employee pursuant to this Section 5(c) will be
paid at the time and in the manner set forth in Section 3 hereof.
Notwithstanding the foregoing, if the Company is a “public company” within the
meaning of Internal Revenue Code Section 409A, any amounts payable to the
Employee during the first six months and one day following the date of
termination pursuant to this Section 5(c) will be deferred until the date which
is six months and one day following such termination, and if such payments are
required to be so deferred the first payment will be in an amount equal to the
total amount to which the Employee would otherwise have been entitled during the
period following the date of termination of employment if deferral had not been
required.

(d) Except as otherwise expressly provided herein, all of the Employee’s rights
to salary, bonus, fringe benefits, severance and other compensation hereunder or
under any policy or program or benefit plans of the Company or any of its
Subsidiaries which might otherwise accrue or become payable on or after the
termination of the Employment Period will cease upon such termination other than
vested retirement benefits, vested options (subject to the terms of the
applicable option and option plan), or insurance continuation rights those
expressly required under applicable law (such as COBRA).

(e) For purposes of this Agreement, “Cause” will mean (i) the conviction of
Employee for a felony or other crime involving moral turpitude or the Employee
engages in any other act or omission involving misappropriation, dishonesty,
unethical business conduct, disloyalty, fraud or breach of fiduciary duty,
(ii) reporting to work under the influence of alcohol, (iii) the use of illegal
drugs (whether or not at the workplace) or other conduct, even if not in
conjunction with his duties hereunder, which could reasonably be expected to, or
which does, cause the Company or any of its Subsidiaries public disgrace,
disrepute or economic harm, (iv) repeated failure to perform duties as
reasonably directed by the Board, (v) gross negligence or willful misconduct
with respect to the Company or any of its Subsidiaries or in the performance of
Employee’s duties hereunder, (vi) obtaining any personal profit not thoroughly
disclosed to and approved by the Board in connection with any transaction
entered into by, or on behalf of, or in relation to the Company or any of its
Subsidiaries, (vii) violating any of the terms of the Company’s or any of its
Subsidiaries established rules or policies which, if curable, is not cured to
the Board’s reasonable satisfaction within thirty (30) days after written notice
thereof to

 

- 7 -



--------------------------------------------------------------------------------

Employee, (viii) misrepresenting or intentionally failing to disclose a material
fact to Parent or any of its affiliates in connection with their due diligence
investigation of ASHI or any of its Subsidiaries or its business, assets,
liabilities or prospects, or (ix) any other material breach of this Agreement or
any other agreement between the Employee and the Company which, if curable, is
not cured to the Board’s reasonable satisfaction within thirty (30) days after
written notice thereof to the Employee. In addition, if the Company in good
faith believes that Employee has committed a felony or other crime involving
moral turpitude then the Company shall be permitted to suspend employee. For the
first three (3) months of such suspension the Company shall continue to pay
Employee his Base Salary. After such three (3) month period for so long as
Employee is suspended the Company shall deposit Employee’s Base Salary in
escrow. If Employee is thereafter convicted of such crime then if the Company
terminates Employee in connection with such matter, such termination shall be
considered for “Cause” as of the first day of such suspension and all amounts
previously deposited in escrow shall be retained by the Company. If Employee is
thereafter acquitted of such crime then all amounts previously deposited in
escrow, plus interest on such amount at the rate of two and one-half percent
(2-1/2%) per annum, shall be paid to Employee.

(f) For purposes of this Agreement, “Good Reason” will mean (i) Employee is
assigned duties materially inconsistent with those contemplated by Section 2(a)
(including the proviso in Section 2(a)) of this Agreement, provided that any
such assignment of duties or demotion (x) shall only constitute “Good Reason”
during the ninety (90) day period following the date of such assignment or
demotion (after which it shall be deemed waived by Employee if prior thereto
Employee has not exercised his right to resign for “Good Reason”), (y) shall
only constitute “Good Reason” if Employee gives written notice to the Company of
his intent to terminate this Agreement and the Company fails to remedy the same
within thirty (30) days after such notice and (z) shall not constitute “Good
Reason” when it is an isolated action not taken in bad faith, or (ii) any
material breach of this Agreement by the Company, which breach is not cured
within ten (10) business days following written notice to the Company of such
breach, or (iii) the Company requiring Employee, without Employee’s prior
consent, to be permanently based at any office located more than thirty
(30) miles from the Company’s office at which Employee is based as of the date
of this Agreement, excluding short term travel reasonably required in the
performance of Employee’s duties hereunder.

6. Confidential Information.

(a) Employee recognizes and acknowledges that the continued success of Parent
and the Company and its Subsidiaries depends upon the use and protection of a
large body of confidential and proprietary information and that in return for
the promises of Employee set forth in Section 10 hereof, Employee will be given
access to certain Confidential Information of Parent, the Company, its
Subsidiaries and affiliates and Persons with which Parent, the Company, and its
Subsidiaries do business, and that such Confidential Information constitutes
valuable, special and unique property of Parent, the Company, its Subsidiaries
and such other Persons. “Confidential Information” will be interpreted to
include all information of any sort (whether merely remembered or embodied in a
tangible or intangible form) that is (i) related to Parent, the Company, its
Subsidiaries, or any of their affiliates’ (including their predecessors) current
or potential business and (ii) not generally or publicly known. Confidential
Information includes, without limitation, the information, observations and data
obtained by Employee while

 

- 8 -



--------------------------------------------------------------------------------

employed by the Company or its Subsidiaries (or any of their predecessors)
concerning the business or affairs of the Company, its Subsidiaries, or any of
their Clients’ affiliates, including information concerning acquisition
opportunities in or reasonably related to Parent’s, the Company’s or its
Subsidiaries’ or their affiliates’ business or industry, the identities of the
current, former or prospective employees, suppliers and Clients, development,
transition and transformation plans, methodologies and methods of doing
business, strategic, marketing and expansion plans, financial and business
plans, financial data, pricing information, employee lists and telephone
numbers, locations of sales representatives, new and existing Client or supplier
programs and services, Client terms, Client service and integration processes,
requirements and costs of providing service, support and equipment. Employee
agrees that he will use the Confidential Information only as necessary and only
in connection with the performance of his duties hereunder. Employee agrees that
he will not disclose to any unauthorized Person or use for his own or any other
purposes (except as described in the immediately preceding sentence) any
Confidential Information without the prior written consent of the Board, unless
and to the extent that (a) the Confidential Information becomes generally known
to and available for use by the public other than as a result of Employee’s acts
or omissions or (b) Employee is ordered by a court of competent jurisdiction to
disclose Confidential Information, provided that in such circumstance Employee
must (i) provide prompt written notice of such order to the Company and
(ii) cooperate with the Company to contest, object to or limit such a request
and, in any case when revealing, or objecting to the disclosure of, such
Confidential Information to such court.

(b) Employee understands that Parent, the Company, its Subsidiaries and their
affiliates will receive from third parties confidential or proprietary
information (“Third Party Information”) subject to a duty on Parent, the
Company, its Subsidiaries and their affiliates to maintain the confidentiality
of such information and to use it only for certain limited purposes. During the
Employment Period and thereafter, and without in any way limiting the foregoing
provisions of this Section 6, Employee will hold Third Party Information in the
strictest confidence and will not disclose to anyone (other than personnel and
consultants of the Company and affiliates who need to know such information in
connection with their work for the Company or its affiliates) or use Third Party
Information unless expressly authorized by such third party or by the Board.

(c) During the Employment Period, Employee will not improperly use or disclose
any confidential information or trade secrets, if any, of any former employers
or any other person or entity to whom the Employee has an obligation of
confidentiality, and will not bring onto the premises of Parent, the Company,
any of its Subsidiaries or any of their affiliates any unpublished documents or
any property belonging to any former employer or any other person or entity to
whom the Employee has an obligation of confidentiality unless consented to in
writing by the former employer or such other person or entity. The Employee will
use in the performance of his duties only information which is (i) generally
known and used by persons with training and experience comparable to the
Employee’s and which is (x) common knowledge in the industry or (y) is otherwise
legally in the public domain, (ii) is otherwise provided or developed by the
Company or any of its Subsidiaries or (iii) in the case of materials, property
or information belonging to any former employer or other person or entity to
whom the Employee has an obligation of confidentiality, approved for such use in
writing by such former employer or other Person.

 

- 9 -



--------------------------------------------------------------------------------

7. Indemnification. The Company will indemnify (and advance the costs of defense
of) and hold harmless the Employee to the fullest extent permitted by the laws
of the state in which the Company is incorporated, as in effect at the time of
the subject act or omission, or by the Certificate of Incorporation and Bylaws
of the Company, as in effect at such time or on the date of this Agreement,
whichever affords greater protection to the Employee, and the Employee shall be
entitled to the protection of any insurance policies the Company may elect to
maintain generally for the benefit of its executive officers, against all
judgments, damages, liabilities, costs, charges and expenses whatsoever incurred
or sustained by him resulting from any action, suit or proceeding to which he
may be made a party by reason of his being or having been an officer or director
of the Company or any of its subsidiaries except that the Company shall have no
obligation to indemnify Employee for liabilities (or expenses) relating to
conduct of the Employee constituting gross negligence or willful misconduct. If
a court of competent jurisdiction determines that Employee’s actions constituted
gross negligence or willful misconduct, Employee will promptly pay to the
Company all amounts previously paid to or on behalf of Employee pursuant to this
Section 7. The Indemnification Agreement between ASHI and the Employee entered
into prior to the Effective Date shall be deemed to be a part of this Agreement
and is incorporated by reference hereby and may not be amended, revised or
terminated except pursuant to the terms of this Agreement.

8. Return of Corporate Property. Employee acknowledges and agrees that all
notes, records, reports, sketches, plans, unpublished memoranda or other
documents, whether in paper, electronic or other form (and all copies thereof),
held by the Employee concerning any information relating to the business of the
Company or any of its Subsidiaries, whether confidential or not, are the
property of the Company and its Subsidiaries. Employee will deliver to the
Company at the termination or expiration of the Employment Period, or at any
other time the Company may request, all equipment, files, property, memoranda,
notes, plans, records, reports, computer tapes, printouts and software and other
documents and data (and all electronic, paper or other copies thereof) belonging
to the Company or any of its Subsidiaries which includes, but is not limited to,
any materials that contain, embody or relate to the Confidential Information,
Work Product (as defined in Section 9 below) or the business of the Company or
any of its Subsidiaries, which he may then possess or have under his control.
Employee will take any and all actions reasonably deemed necessary or
appropriate by the Company from time to time in its sole discretion to ensure
the continued confidentiality and protection of the Confidential Information.
Employee will notify the Company promptly and in writing of any circumstances of
which the Employee has knowledge relating to any disclosure, or possession or
use of any Confidential Information (a) by any Person other than those
authorized by the terms of this Agreement or (b) by an authorized person in an
unauthorized manner.

9. Intellectual Property Rights. Employee acknowledges and agrees that all
inventions, technology, processes, innovations, ideas, improvements,
developments, methods, designs, analyses, trademarks, service marks, and other
indicia of origin, writings, audiovisual works, concepts, drawings, reports and
all similar, related, or derivative information or works (whether or not
patentable or subject to copyright), including but not limited to all patents,
copyrights, copyright registrations, trademarks, and trademark registrations in
and to any of the foregoing, along with the right to practice, employ, exploit,
use, develop, reproduce, copy, distribute copies, publish, license, or create
works derivative of any of the foregoing, and the right to choose not to do or
permit any of the aforementioned actions (collectively, the

 

- 10 -



--------------------------------------------------------------------------------

“Intellectual Property”), which relate to the business of providing professional
surgical assistant services to patients, surgeons or healthcare institutions and
which are conceived, developed or made by the Employee in the course of
employment while employed by the Company or any of its Subsidiaries (including
while employed by ASHI or its Subsidiaries prior to the Effective Date)
(collectively, the “Work Product”) belong to the Company. For the absence of
doubt, Work Product shall not include any Intellectual Property that is owned by
the Employee (directly or through an entity in which the Employee owns an
interest) but that was not conceived, developed or made by the Employee in the
course of employment while employed by the Company or any of its Subsidiaries
(including while employed by ASHI or its Subsidiaries prior to the Effective
Date). All Work Product created by Employee while employed by the Company, its
Subsidiaries or any of their predecessors will be considered “work made for
hire,” and as such, the Company is the sole owner of all rights, title, and
interests therein. All other rights to any new Work Product and all rights to
any existing Work Product, including but not limited to all of Employee’s rights
to any copyrights or copyright registrations related thereto, are conveyed,
assigned and transferred to the Company pursuant to this Agreement. Employee
will promptly disclose and deliver such Work Product to the Company and, at the
Company’s expense, perform all actions reasonably requested by the
Company(whether during or after the Employment Period) to establish, confirm and
protect such ownership (including, without limitation, the execution of
assignments, copyright registrations, consents, licenses, powers of attorney and
other instruments). All Work Product made within six months after expiration
termination of Employee’s employment with the Company or any of its Subsidiaries
will be presumed to have been conceived during Employee’s employment with the
Company, unless Employee can prove conclusively that it was created after such
termination.

10. Non-Compete, Non-Solicitation.

(a) In further consideration of the compensation to be paid to Employee
hereunder, the Confidential Information to be provided to Employee hereunder,
the other obligations owed by the Company to the Employee under this Agreement,
and the benefits to be received by Employee pursuant to the Merger Agreement and
the Exchange Agreement; (x) Employee acknowledges that, in the course of his
employment with the Company and its Subsidiaries (and its predecessors), he has,
and will continue to, become familiar with the Company’s and its Subsidiaries’
trade secrets, methods of doing business, business plans and other valuable
Confidential Information concerning the Company and its Subsidiaries and their
Clients and suppliers and that his services have been and will be of special,
unique and extraordinary value to the Company and its Subsidiaries and
(y) Employee agrees that, so long as Employee is employed by the Company or any
subsidiary thereof, and continuing for two (2) years thereafter (the “Restricted
Period”), Employee will not directly or indirectly, anywhere in the Applicable
Area (whether on his own account, or as an employee, consultant, agent, partner,
manager, joint venturer, owner, operator or officer of any other Person, or in
any other capacity):

(i) act in a capacity, or provide services, similar to those that Employee acted
in or provided for the Company or any of its Subsidiaries, for any business that
is the same as the Business;

 

- 11 -



--------------------------------------------------------------------------------

(ii) act in a capacity, or provide services, similar to those that Employee
acted in or provided for the Company or any of its Subsidiaries, for any
business that directly or indirectly competes with the Business;

(iii) act in a capacity, or provide services, similar to those that Employee
acted in or provided for the Company of any of its Subsidiaries, for any
business that directly or indirectly competes with any other business conducted
by the Company or any of its affiliates during the Employment Period;

(iv) supervise, manage or oversee others engaging in any of the activities
described above;

(v) act in a capacity or provide services in which it is likely that Employee
will disclose or use the Company ’s Confidential Information;

(vi) engage in the Business or manage, control, participate in, provide
financing to, consult with, or render services for, any other Person that
engages in the Business;

(vii) otherwise engage in any business, venture or activity that is competitive
with the Business; or

(viii) own any interest in, consult with, render services to or otherwise assist
any Person that does any of the foregoing.

Nothing herein will (i) prohibit the Employee from being a passive owner of not
more than 5% of the outstanding stock of any class of a corporation which is
publicly traded, so long as the Employee has no active participation in the
business of such corporation; or (ii) prohibit the Employee from performing
services solely as a surgical assistant to those surgeons that request the
Employee to serve (so long as Employee does not engage in any of the other
activities prohibited by this Agreement). In addition, if Employee desires to
engage in an activity that Employee believes may breach this Section 10(a)
Employee shall provide to the Board a written description of such activity and
the circumstances under which such activities will be performed. Employee shall
not be in breach of this Section 10(a) if, after reviewing such information, the
Board of Directors, in its sole discretion, approves such activity in writing
(“Permitted Activities”), provided that if the type or scope of such activities
(or the circumstances under which such activities are performed) change or are
different from the type or scope of such activities approved in writing by the
Board then such activities will no longer be Permitted Activities unless the
Board of Directors again approves such activities in writing.

(b) During the Restricted Period, Employee will not, directly or indirectly, in
any manner (whether on his own account, as an owner, operator, officer,
director, partner, manager, employee, agent, contractor, consultant or
otherwise): (i) hire or engage, or recruit, solicit or otherwise attempt to
employ or retain or enter into any business relationship with, any individual
who is or was an employee of or consultant to the Company or any of its
Subsidiaries, (ii) induce or attempt to induce any current or former employee
of, or consultant to, the Company or any of its Subsidiaries, to leave the
employ of the Company or any of its Subsidiaries, or in any way interfere with
the relationship between the Company or any of its Subsidiaries and their
employees or consultants, (iii) recommend the hiring of, or provide a

 

- 12 -



--------------------------------------------------------------------------------

reference for any person who was an employee of or consultant to the Company or
any of its Subsidiaries (provided, however that Employee may hire former
employees and consultants to the Company and Subsidiaries after such former
employees or consultants have ceased to be employed or otherwise engaged by the
Company or any of its Subsidiaries for a period of at least eighteen
(18) months).

(c) During the Restricted Period, the Employee will not, directly or indirectly,
in any manner (whether for his own account, as an owner, operator, officer,
director, partner, manager, employee, agent, contractor, consultant or
otherwise): (i) call on, solicit or service any Client with the intent of
selling or attempting to sell any service or product similar to those offered by
the Business, or (ii) in any way interfere with the relationship between the
Company or any of its Subsidiaries and any Client, supplier, licensee or other
business relation (or any prospective Client, supplier, licensee, healthcare
provider network or other business relation) of the Company or any of its
Subsidiaries (including, without limitation, by making any negative or
disparaging statements or communications regarding the Company, or any of its
Subsidiaries or any of its operations, officers, directors or investors).

(d) Employee acknowledges and agrees that the restrictions contained in this
Section 10 with respect to time, geographical area, and scope of activity are
reasonable and do not impose a greater restraint than is necessary to protect
the goodwill and other legitimate business interests of the Company and that
Employee has had the opportunity to review the provisions of this Agreement with
his legal counsel. In particular, Employee agrees and acknowledges that the
Company is currently engaging in business and actively marketing its services
and products throughout the Applicable Area, the Company expends significant
time and effort developing and protecting the confidentiality of its methods of
doing business, technology, Client lists, long term Client relationships and
trade secrets and such methods, technology, Client lists, Client relationships
and trade secrets have significant value. However, if, at the time of
enforcement of this Section 10, a court holds that the duration, geographical
area or scope of activity restrictions stated herein are unreasonable under
circumstances then existing or impose a greater restraint than is necessary to
protect the goodwill and other business interests of the Company, the Parties
agree that the maximum duration, scope or area reasonable under such
circumstances will be substituted for the stated duration, scope or area and
that the court will be allowed to revise the restrictions contained herein to
cover the maximum duration, scope and area permitted by law, in all cases giving
effect to the intent of the parties that the restrictions contained herein be
given effect to the broadest extent possible. The existence of any claim or
cause of action by Employee against the Company or any of its affiliates,
whether predicated on this Agreement or otherwise, will not constitute a defense
to the enforcement by the Company of the provisions of Sections 6, 8, 9 or this
Section 10, which Sections will be enforceable notwithstanding the existence of
any breach by the Company. Notwithstanding the foregoing, Employee will not be
prohibited from pursuing such claims or causes of action against the Company.
Employee consents to the Company notifying any future employer of Employee of
Employee’s obligations under Section 6, 8, 9 and this Section 10 of this
Agreement.

(e) In the event of the breach or a threatened breach by Employee of any of the
provisions of Section 6, 8, 9 or this Section 10, the Company or any of its
Subsidiaries, in addition and supplementary to any other rights and remedies
existing in its favor, will be entitled to specific performance and/or
injunctive or other equitable relief from a court of competent

 

- 13 -



--------------------------------------------------------------------------------

jurisdiction in order to enforce or prevent any violations of the provisions
hereof (without posting a bond or other security). In addition, in the event of
an alleged breach or violation by the Employee of this Section 10, the
Restricted Period will be tolled until such breach or violation has been duly
cured.

(f) If either party (i) brings any action or proceeding to enforce any provision
of this Agreement or to obtain damages as a result of a breach of this Agreement
or to enjoin any breach of this Agreement and (ii) prevails in such action or
proceeding, then the non-prevailing party will, in addition to any other rights
and remedies available to the prevailing party, reimburse the prevailing party
for any and all reasonable costs and expenses (including attorneys’ fees)
incurred by the prevailing party in connection with such action or proceeding.

11. Employee As Surgical Assistant. The Company acknowledges that it is aware
of, and agrees to, the fact that the Employee is required to assist in a minimum
number of surgical procedures per calendar year in order to maintain eligibility
for continued licensing and certification as a Licensed and Certified Surgical
Assistant by national and state licensing and certifying bodies and to maintain
clinical privileges at the facilities at which such services are performed. The
Company agrees that the Employee’s provision of surgical assistance services in
these cases and taking such actions as may be required to maintain such
privileges shall not and will not be considered by the Company to be a violation
by the Employee of any of the terms of this Agreement. The Employee agrees that
any potential revenue from such cases shall be treated by the Employee as
property of the Company, and Employee agrees to promptly forward the paperwork
for such cases to the Company for billing purposes. This provision shall apply
only during the Employment Period.

12. Employee’s Representations. Employee hereby represents and warrants to the
Company that (i) he has entered into this Agreement of his own free will for no
consideration other than as referred to herein, (ii) the execution, delivery and
performance of this Agreement by the Employee does not and will not conflict
with, breach, violate or cause a default under any contract, agreement,
instrument, order, judgment or decree to which Employee is a party or by which
Employee is bound, (iii) Employee is not a party to or bound by any employment,
non-competition, confidentiality or other similar agreement with any other
Person and (iv) upon the execution and delivery of this Agreement by the
Company, this Agreement will be the valid and binding obligation of Employee,
enforceable in accordance with its terms. The Employee hereby acknowledges and
represents that Employee has had the opportunity to consult with independent
legal counsel regarding Employee’s rights and obligations under this Agreement
and that the Employee fully understands the terms and conditions contained
herein.

13. Definitions.

“Applicable Area” means (a) the states of Texas and Oklahoma and within
twenty-five (25) miles of any city in which the Company or any of its
Subsidiaries is engaged in Business, but if such area is determined by judicial
action to be too broad, then it means (b) within twenty-five (25) miles of any
city in which the Company or any of its Subsidiaries does business, but if such
area is determined by judicial action to be too broad, then it means (c) within
those cities in which the Company or any of its Subsidiaries is engaged in
Business.

 

- 14 -



--------------------------------------------------------------------------------

“Board” means the Board of Directors of the Company or Parent.

“Business” means directly or indirectly engaging in (a) the business of
providing professional surgical assistant services to patients, surgeons or
healthcare institutions, and (b) the business of selling or providing any
related products or services that are sold or provided by the Company or any of
its Subsidiaries during the Employment Period.

“Client” means any Person (including, without limitation, any hospital or health
care provider network):

(a) with which the Company or any of its Subsidiaries has contracted or by which
it has been engaged to provide surgical assistant services during the twelve
(12) months prior to the date of termination of Employee’s employment; or

(b) which was called upon or solicited by the Company or any of its Subsidiaries
(or its predecessors) during such twelve (12) month period if Employee had
direct or indirect contact with such Person as an employee of the Company or
learned or became aware of such Person during his employment with the Company or
any of its Subsidiaries.

“Closing” means the closing date of the transactions contemplated by the Merger
Agreement.

“EBITDA” means, for the relevant time period, the amount equal to the sum of
(a) Net Income during such period, plus (b) to the extent (but only to the
extent) deducted in determining such Net Income, without duplication, (i) all
interest expense for such period, (ii) all charges against Net Income for such
period for federal, state and local income Taxes, (iii) all depreciation
expenses for such period, (iv) all amortization expenses for such period, minus
(c) to the extent (but only to the extent) added in determining such Net Income
(i) all interest income during such period, and (ii) the amount of any Annual
Incentive Bonus payable to Employee or any other employee related to such
period. EBITDA will be calculated using the same assumptions and adjustments (to
the extent applicable) and the same guidance used to calculate the stated EBITDA
of the Company ($7.12 million) for the year ended December 31, 2009 pursuant to
the Purchaser’s Quality of Earnings analysis.

“Effective Date” means the Closing Date as defined in the Merger Agreement.

“Measurement Period” means each of Year 1 and Year 2.

“Net Income” shall mean, for each Measurement Period, net earnings (or net loss)
of the Company and its Subsidiaries on a consolidated basis for such Measurement
Period, but excluding (without duplication) (a) any gains or losses from the
collection of the proceeds of any insurance policies or settlements during such
Measurement Period, (b) any restoration to income of any reserve, except to the
extent such reserve was recorded during such Measurement Period, (c) any income
or gain or loss during such Measurement Period from any prior period adjustments
resulting from any change in accounting principles in accordance with GAAP, or
any discontinued operations or disposition thereof, and (d) any gains or losses
resulting from the retirement or extinguishment of debt or the acquisition of
any securities.

 

- 15 -



--------------------------------------------------------------------------------

“Parent” means AH Holdings, Inc., a Delaware corporation.

“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability Company or partnership, proprietorship, other
business organization, trust, union, association or governmental or regulatory
entities, department, agency or authority.

“Subsidiaries” means any corporation or other entity of which the securities or
other ownership interests having the voting power to elect a majority of the
board of directors or other governing body are, at the time of determination,
owned by the Company or Parent or any corporation or other entity of which the
Company or Parent or one of their Subsidiaries serves as the managing member or
in a similar capacity, in each case either directly or through one or more
Subsidiaries.

“Year 1” means the period of twelve complete calendar months starting on the
first day of the month following the month in which the Effective Date occurs.

“Year 2” means the twelve complete calendar months immediately following Year 1
(i.e., months 13 through 24).

14. Survival. Sections 5 through 30 will survive and continue in full force in
accordance with their terms notwithstanding the termination of the Employment
Period.

15. Notices. Any notice provided for in this Agreement will be in writing and
will be either personally delivered, sent by reputable overnight courier
service, sent by facsimile (with hard copy to follow by regular mail) or mailed
by first class mail, return receipt requested, to the recipient at the address
below indicated:

Notices to the Employee:

Zak W. Elgamal

15231 Black Falls Lane

Sugar Land, Texas 77498

Telephone: (713) 825-8680

Facsimile: (409) 974-5414

with copies to (which will not constitute notice to the Employee):

Broad and Cassel

One North Clematis Street

Suite 500

West Palm Beach, Florida 33401

Attn: Kathleen L. Deutsch

Facsimile: (561) 650-1130

 

- 16 -



--------------------------------------------------------------------------------

Notices to the Company;

American Surgical Holdings, Inc.

c/o Great Point Partners, LLC

165 Mason Street, 3rd Floor

Greenwich, Connecticut 06830

Attn: Adam Dolder

Fax: (203) 971-3320

with copies to (which will not constitute notice to the Company):

McDermott Will & Emery LLP

227 West Monroe St.

Suite 4400

Chicago, IL 60606

Attn: Brooks B. Gruemmer

Facsimile: (312) 984-7700

or such other address or to the attention of such other person as the recipient
party will have specified by prior written notice to the sending party. Any
notice under this Agreement will be deemed to have been given when so delivered,
sent or mailed.

16. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any action in any other jurisdiction, but this Agreement
will be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.

17. Complete Agreement. This Agreement embodies the complete agreement and
understanding among the Parties and supersedes and preempts any prior
understandings, agreements or representations by or among the Parties or any of
their Subsidiaries, written or oral, which may have related to the subject
matter hereof in any way. Employee acknowledges and agrees that this Agreement
supersedes and preempts any other agreements between ASHI, the Company or any of
their Subsidiaries and Employee or any other entities that Employee owns an
interest in or is an officer or director of, including but not limited to,
(a) that certain Executive Employment Agreement and Compensation Package dated
as of June 18, 2009 between ASHI and Employee, (b) that certain Service
Agreement dated as of July 1, 2002 between American Surgical Assistants, Inc.
and Certified Surgeon Assistant Services, Inc. (“CSAS” and such agreement being
the “CSAS Agreement”) and (c) that certain Service Agreement dated as of July 1,
2002 between American Surgical Assistants, Inc. and Professional Surgical
Assistants, Inc. (the “PSA Agreement”, and together with the CSAS Agreement, the
“Service Agreements”). In the event that the Service Agreements are not
terminated prior to the Effective Date, Employee agrees to cause their
termination on the Effective Date. Upon the Effective Date, Employee hereby
releases Parent, ASHI, the Company, their Subsidiaries and all of their
affiliates and waives any claims or rights the Employee or CSAS or any of their
affiliates

 

- 17 -



--------------------------------------------------------------------------------

may have under the Services Agreements and any other prior or existing agreement
or understanding with Parent, ASHI, the Company or any of their subsidiaries,
affiliates or predecessors, including, but not limited to, any claim for any
termination fee, severance, bonus or other benefits.

18. Counterparts. This Agreement may be executed in separate counterparts
(including by facsimile signature pages), each of which is deemed to be an
original and all of which taken together constitute one and the same agreement.

19. No Strict Construction. The parties hereto jointly participated in the
negotiation and drafting of this Agreement. The language used in this Agreement
will be deemed to be the language chosen by the parties hereto to express their
collective mutual intent, this Agreement will be construed as if drafted jointly
by the parties hereto, and no rule of strict construction will be applied
against any Person.

20. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Employee, the Company and their respective
heirs, successors and assigns. Employee may not assign his rights or delegate
his duties or obligations hereunder without the prior written consent of the
Company. On the Effective Date ASHI will succeed to all of the Company’s rights
and obligations hereunder and all references herein to the Company still refer
to ASHI. The Company may assign its rights and obligations hereunder (including,
without limitation its rights under Section 10), without the consent of, or
notice to, Employee, to any of the Company’s affiliates or to any Person that
acquires the Company or any portion of its business or its assets, in which case
all references to the Company will refer to such assignee.

21. Choice of Law; Exclusive Venue. THIS AGREEMENT, AND ALL ISSUES AND QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS
AGREEMENT, WILL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL
LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICT OF LAW RULES OR PROVISIONS (WHETHER OF THE STATE OF TEXAS OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF TEXAS. THE PARTIES AGREE THAT ALL DISPUTES, LEGAL
ACTIONS, SUITS AND PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT MUST
BE BROUGHT EXCLUSIVELY IN A FEDERAL DISTRICT COURT LOCATED IN THE CENTRAL
DISTRICT OF THE STATE OF TEXAS (COLLECTIVELY THE “DESIGNATED COURTS”). EACH
PARTY HEREBY CONSENTS AND SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE
DESIGNATED COURTS. NO LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT MAY BE BROUGHT IN ANY OTHER FORUM. EACH PARTY HEREBY IRREVOCABLY
WAIVES ALL CLAIMS OF IMMUNITY FROM JURISDICTION AND ANY OBJECTION WHICH SUCH
PARTY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING IN ANY DESIGNATED COURT, INCLUDING ANY RIGHT TO OBJECT ON THE BASIS
THAT ANY DISPUTE, ACTION, SUIT OR PROCEEDING BROUGHT IN THE DESIGNATED COURTS
HAS BEEN BROUGHT IN AN IMPROPER OR INCONVENIENT FORUM OR VENUE.

 

- 18 -



--------------------------------------------------------------------------------

22. Mutual Waiver of Jury Trial. THE COMPANY AND EMPLOYEE EACH WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT IN ANY ACTION, PROCEEDING OR
OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER
PARTY OR ANY AFFILIATE OF ANY OTHER SUCH PARTY, WHETHER WITH RESPECT TO CONTRACT
CLAIMS, TORT CLAIMS OR OTHERWISE. THE COMPANY AND THE EMPLOYEE EACH AGREE THAT
ANY SUCH CLAIM OR CAUSE OF ACTION WILL BE TRIED BY A COURT TRIAL WITHOUT A JURY.
WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE
RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY
ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO
CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION
HEREOF. THIS WAIVER WILL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

23. Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or legal holiday in the
state in which the Company’s chief-executive office is located, the time period
shall automatically be extended to the business day immediately following such
Saturday, Sunday or legal holiday.

24. Effective Date. This Agreement will become effective on the Effective Date.
If for any reason, the Merger Agreement is terminated prior to the Effective
Date, then this Agreement will not be effective and will be of no force or
effect.

25. Withholding. The Company will, when and only to the extent required by law,
be entitled to deduct or withhold from any amounts owing to the Employee any
federal, state, local or foreign withholding taxes, excise tax, or employment
taxes (“Taxes”) imposed with respect to the Employee’s compensation or other
payments from the Company or the Employee’s ownership interest in the Company or
its parent (including, without limitation, wages, bonuses, dividends, the
receipt or exercise of equity options and/or the receipt or vesting of
restricted equity). In the event the Company does not make such deductions or
withholdings, the Employee will indemnify and hold harmless the Company for any
amounts paid with respect to any such Taxes.

26. Corporate Opportunities. During the Employment Period, Employee will submit
to the Board all business, commercial and investment opportunities or offers
presented to Employee or of which Employee becomes aware which relate to
businesses of the Company or its Subsidiaries and affiliates, if any, as such
businesses exist at any time during the Employment Period (collectively,
“Corporate Opportunities”). During the Employment Period, unless approved by the
Board, Employee will not accept or pursue, directly or indirectly, any Corporate
Opportunities on Employee’s own behalf.

27. Assistance in Proceedings. During the Employment Period and thereafter,
Employee will cooperate with the Company in any internal investigation or
administrative, regulatory or judicial proceeding as reasonably requested by
Parent or the Company (including, without limitation, Employee being available
to Parent and the Company upon reasonable notice

 

- 19 -



--------------------------------------------------------------------------------

for interviews and factual investigations, appearing at the Company’s request to
give testimony without requiring service of a subpoena or other legal process,
volunteering to the Company all pertinent information and turning over to the
Company all relevant documents which are or may come into Employee’s possession,
all at times and on schedules that are reasonably consistent with Employee’s
other permitted activities and commitments). In the event the Company requires
Employee’s cooperation in accordance with this Section 28 after the Employment
Period, the Company will pay Employee a reasonable per diem as determined by the
Board and reimburse Employee for reasonable expenses incurred in connection
therewith (including lodging and meals, upon submission of receipts).

28. Waiver of Statutory Limitations Periods. Employee agrees that any claim
against the Company relating to the employment relationship between the Company
and the Employee (including the termination of the employment relationship) must
be brought against the Company within 180 days of the event giving rise to the
claim, or within the applicable statutory limitations period (whichever period
is shorter), or else Employee’s claim is forever barred.

29. Condition to Seeking Subsequent Employment. Employee agrees to disclose
Sections 6, 9 and 10 of this Agreement to any Person with whom Employee
interviews during Employee’s employment with the Company, or with whom Employee
interviews within twelve (12) months following the effective date of the
termination of Employee’s employment with the Company.

30. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and the Employee, and
no course of conduct or course of dealing or failure or delay by any Party
hereto in enforcing or exercising any of the provisions of this Agreement will
affect the validity, binding effect or enforceability of this Agreement or be
deemed to be an implied waiver of any provision of this Agreement.

*    *    *    *    *

 

- 20 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Employment Agreement
as of the date set forth on the first page hereof.

 

AH MERGER SUB, INC. By:  

/s/ Adam B. Dolder

Name:  

Adam B. Dolder

Its:  

Secretary

“EMPLOYEE”

/s/ Zak W. Elgamal

Zak W. Elgamal



--------------------------------------------------------------------------------

EXHIBIT A

PERMITTED BUSINESS ACTIVITIES

 

•  

Medical Missions

 

•  

Museum of Natural Science

 

•  

National Surgical Assistants Association and affiliated magazine,

 

•  

American Board of Surgical Assistants

 

•  

East Virginia Medical School

 

•  

Virginia Association of Surgical Assistants

 

•  

Museum of Fine Arts

 

•  

Homeowners’ associations

 

•  

Membership and/or board positions in any organization related to surgical
assistants and/or staffing nationwide.

 

•  

Activities related to The Joint Commission.

 

•  

Passive investment in CSA Services, Inc., ZeJa LLC, ZBT Associates, LLC, all
privately owned companies that plan to produce and market patented innovative
health care and services products that are unrelated to surgical assisting so
long as the activities of such entities do not compete (or assist others in
competing) with the Company or any of its Subsidiaries. As of the date hereof,
the percentage ownership in each entity listed above is as follows:

 

CSA Services, Inc.    100% ZeJa LLC    50% ZBT Associates, LLC    29%



--------------------------------------------------------------------------------

EXHIBIT B

BENEFITS

BENEFIT

Up to twenty (20) days per year paid vacation leave, to roll over from year-to
year up to a maximum of 90 days

Up to twenty (20) days per year paid sick leave, to roll over from year-to-year
up to a maximum of 90 days

Reimbursement for monthly medical insurance:

ASHI monthly premium as of April, 2010: Zak W. Elgamal $1,448 (Humana)(rate
includes Major medical for Mr. Elgamal’s spouse); Jaime A. Olmo $2,055 (BCBS)
(rate includes coverage, including dental, for Mr. Olmo’s spouse and children)
[rates subject to change from time-to-time]

Humana $25,000 life insurance:

Current premium: each $12.25/mo or $5.65/pay period [rates subject to change
from time-to-time]

Guardian Dental (Employee/Spouse):

Current premium: each $82.56/mo or $38.10/pay period [rates subject to change
from time-to-time]

Guardian Long Term Disability:

Current premium: each $480/mo or $221.54/pay period [rates subject to change
from time-to-time]

Flexible Spending plan:

Current plan: each $2,000/yr or $76.92/pay period [subject to change from
time-to-time]

No individual payment for the Health Reimbursement Account. Estimate $6.00/mo
fee for each employee (admin. Fee) – ASA pays for all employees [rates subject
to change from time-to-time]

EZ-Tag toll road account: estimate each $100.00/mo [amount subject to change
from time-to-time]

Automobile allowance: each $2,000/mo;

American Express Platinum Corporate for business related expenses

(airline tickets, hotels, meals, rental car, etc. related to business travel):

Business travel longer than two hours (@) business/first class (where
available), if only available airline to destination has no business class, @
business select or equivalent.

Company paid cellular phone services plan with data package (ATT, Verizon, and
T-Mobile, required for areas where one signal is not reliable)

Digital pager

Professional organizations’ annual dues/subscriptions

(NSAA, ABSA, ACS, ACPE, and ACHCA): estimate $1,000/yr each organization

401(k) Plan: without employer contribution